Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8/19/2022 has been entered.  Claims 24 and 27 are amended.  Claim 29 is canceled.  Claims 24-28 and 30 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claim 24 have been considered but, are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 27 is objected to because of the following informalities:  
In claim 27, the examiner recommends to replace “delayed input signal” with “the delayed input signal” since this term was previously introduced in claim 24.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 24-28 and 30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 24, claim 24 recites “the amplifier bias current control circuit provides varying bias to the amplifier via an inductor”.  This limitation is not described in the specification.  The specification recites “A variable voltage source 720 comprising a series connection of first fixed voltage source 725 and a second variable voltage source 730 … The variable voltage of the voltage supply 730 is made to be proportional to a bias control signal” (par. 58, Fig. 15) and “The current from power supply 710, seen as curve 745, is fixed… The current from power supply 720, … peaks to about -1.2A during the transient, but otherwise it is small (-0.1 A or less)” (par. 59, Fig. 15-16).  Accordingly, the varying bias appears to be via the variable voltage supply 730 and not via the inductor 715 connected to fixed power supply 710.  Therefore, the claim is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sutardja et al. (US 2007/0178860 A1) in view of McCallister (US 2014/0065986 A1) and further in view of Hongo et al. (US 2012/0154035 A1).
Regarding claim 24, Sutardja teaches: A device having an amplifier operable for amplifying an input signal [Transmitter 150 with amplifier 162 (Fig. 6A)], the device comprising: 
an amplifier bias current control circuit driven by a bias signal generated by passing samples of an input signal to amplify through a peak detection circuit [Supply adjustment module 174 receives an envelope signal from the envelope module 170.  The envelope module generates the envelope signal by tracking positive and/or negative peaks of the transmit signal.  The supply adjustment module uses the received signal to generate a variable voltage or bias for the amplifier 162 (par. 46, Fig. 6A)], 
an output from the amplifier bias current control circuit causing variable changes to a bias point of the amplifier to coincide with peaks in the input signal [The supply adjustment module 174 generates a variable voltage supply or bias for the amplifier (par. 46, see also par. 55) and boosts the bias voltage when the envelope signal is above a threshold (abstract).  Fig. 8A, 8C, and 10B show that the boosted bias voltage Vdd + VBoost coincide with peaks in the signal], 
wherein the bias point of the amplifier modified by the amplifier bias current control circuit output is varied to reduce power consumption of the amplifier [The present invention saves power by generally lowering the required supply voltage while selectively increasing the supply voltage as needed (par. 76)]
the amplifier driven by a delayed input signal adjusted [A delay module 154 delays the transmit signal and the delayed transmit signal is converted to an analog transmit signal (par. 44, Fig. 6A)]
wherein the delayed input signal is the input signal delayed for coinciding a response of the bias signal with at least one peak in the input signal [The supply adjustment module 174  generates a bias by boosting the voltage to allow the amplifier to track the signal without clipping.  The delay provided by delay module 154 allows the voltage to be boosted to coincide with a peak in the signal (par. 46-47, Fig. 8A-8C)]
the amplifier bias current control circuit provides varying bias to the amplifier via an inductor [the circuit 240 provides bias to amplifier 264 via inductance 260 (par. 58-59, Fig. 10A and 10B)].
Sutardja does not explicitly disclose: the delayed input signal is adjusted using the bias signal; wherein the delayed input signal is delayed by a number of samples; and the inductor is connected to a fixed voltage.
McCallister teaches: the delayed input signal is adjusted using the bias signal [input signal 26 is delayed in peak reduction section 30 (par. 38, Fig. 2, 4, and 7) and input signal 38 is adjusted by distorting the signal to convert it into a predistorted signal at predistorter 98 (par. 57, Fig. 2). The output signal 42 from envelope tracking section 40 is used to input to the peak reduction section 30 and the predistorter 98 distorts the input signal using the bias control signal 110 derived from the peak reduction section 30 (par. 38-40 and 59, Fig. 2 and 11)] 
wherein the delayed input signal is delayed by a number of samples [delaying by a number of samples (41-42, 46, and 50-51, Fig. 2 and 4-7)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sutardja and McCallister before the effective filing date of the claimed invention to modify the device of Sutardja by incorporating the delayed input signal is adjusted using the bias signal and wherein the delayed input signal is delayed by a number of samples as disclosed by McCallister.  The motivation for doing so would have been to compensate for any amplifier nonlinearity caused by peak reduction and dynamic amplifier bias control techniques and to significantly improve power-added efficiency (McCallister – par. 43).  Therefore, it would have been obvious to combine the teachings of Sutardja and McCallister in obtaining the invention as specified in the instant claim.
McCallister does not explicitly disclose: the inductor is connected to a fixed voltage.
Hongo teaches: an inductor is connected to a fixed voltage [inductor L11 connected to voltage source Vdc that supplies a fixed voltage for an amplifier 15 (par. 48-51, Fig. 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sutardja, McCallister, and Hongo before the effective filing date of the claimed invention to modify the device of Sutardja and McCallister by incorporating the inductor is connected to a fixed voltage as disclosed by Hongo.  The motivation for doing so would have been to improve the efficiency of the amplifier (Hongo – par. 52).  Therefore, it would have been obvious to combine the teachings of Sutardja and McCallister with Hongo to obtain the invention as specified in the instant claim.
Regarding claim 25, Sutardja, McCallister, and Hongo teach the device of claim 24; Sutardja further teaches: amplification of the input signal comprises amplification of a first component of the input signal [amplifier 162 amplifies the analog transmit signal (par. 44, Fig. 6A)], and 
McCallister further teaches: prior to such amplification another component of the input signal pre-distorts the first component prior to amplification [distorting the signal to convert it into a predistorted signal at predistorter 98 prior to being amplified at (par. 57, Fig. 2)].
Regarding claim 26, Sutardja, McCallister, and Hongo teach the device of claim 25; McCallister further teaches: the another component is based on the first component and a signal envelope of the first component [The output signal 42 from envelope tracking section 40 is used to input to the predistorter 98 in the form of bias control signal 110, which also takes as input the signal 38 (par. 57 and 59, Fig. 2)].
Regarding claim 27, Sutardja, McCallister, and Hongo teach the device of claim 24; McCallister further teaches: delayed input signal has a magnitude adjusted in response to changes in an envelope signal [signal 26 is delayed in peak reduction section 30 and the magnitude is adjusted by removing excursions 34 using a signal magnitude threshold 36 derived from changes in the envelope signal (par. 38-40, Fig. 2, 4, and 7)].
Regarding claim 28, Sutardja, McCallister, and Hongo teach the device of claim 24; McCallister further teaches: pre-distortion information is transmitted to the amplifier with said input signal, the pre-distortion information based on said input signal and an envelope of said input signal [distorting the signal to convert it into a predistorted signal at predistorter 98 prior to being amplified at (par. 57, Fig. 2).  The output signal 42 from envelope tracking section 40 is used to input in the form of bias control signal 110 to the predistorter 98 (par. 40 and 59, Fig. 2)].
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sutardja et al. (US 2007/0178860 A1) in view of McCallister (US 2014/0065986 A1), further in view of Hongo et al. (US 2012/0154035 A1), and further in view of Behzad et al. (US 2008/0136526 A1).
Regarding claim 30, Sutardja, McCallister, and Hongo teach the device of claim 24; Sutardja further teaches: a capacitor connected to the amplifier bias current control circuit to generate a variable voltage [capacitor CBoost is connected to the fixed voltage Vdd and generates a boost voltage VBoost (par. 58-59, Fig. 10A and 10B)], 
wherein the variable voltage is controlled by a signal derived from the envelope of a signal [the boost voltage VBoost is controlled by an envelope signal generated by envelope generator module 246 (par. 58, Fig. 10A). The envelope signal is based on the transmit signal (par. 55) which is outputted by the amplifier 264 (Fig. 10A)].
Sutardja, McCallister, and Hongo do not explicitly disclose: the variable voltage is controlled by a signal derived from the envelope of a signal output from the amplifier.
Behzad teaches: the variable voltage is controlled by a signal derived from the envelope of a signal output from the amplifier [The baseband processor may receive a feedback signal from the PA circuit that is generated in response to the output signal. The power levels and/or relative phase of subsequent baseband input signals generated by the baseband processor may be modified in response to distortion detected in the feedback signal.  The bias is adjusted based on envelope detection of the signal (par. 31)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sutardja, McCallister, Hongo, and Behzad before the effective filing date of the claimed invention to use the output signal of the amplifier as feedback to control the voltage of the amplifier as disclosed by Behzad.  The motivation for doing so would have been to improve the efficiency of the amplifier by dynamically biasing the amplifier (Behzad – par. 30) in response to a feedback signal from the amplifier (Behzad - par. 31).  Therefore, it would have been obvious to combine the teachings of Sutardja, McCallister, Hongo, and Behzad to obtain the invention as specified in the instant claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        
/James R Sheleheda/Primary Examiner, Art Unit 2424